The Surrogate.
This is an application under section 2606 of the Code, which authorizes the Surrogate, upon application of a surviving administrator, etc., to compel the executor or administrator of a deceased administrator, etc., to account for and deliver over any of the trust property which has come to his possession or is under his control.
The sole acting executor of the deceased administrator of the effects of Ledra Wood has filed a' verified answer to the petition, alleging that none of the property of the said Ledra Wood has come to his possession or is under his control, and he claims that the petition must be dismissed, on said answer, under section 2718. That section refers to proceedings- instituted under section 2717 and has no application whatever to proceedings under section 2606. It is true that the executor of the deceased administrator is only called upon to account for the property of the intestate which has come to his possession or is under his control; but his denial that any of said property has come into his hands or is under his control is not sufficient to put an end to the proceeding. The petitioner still has a right to examine him under section 2735 and to prove, if she. can, that there is property of the intestate which he is bound to account for and to deliver over to her.
Let this matter stand adjourned, generally, under the rule.
Ordered accordingly.